        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 1 of 51




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

RACHEL MILLS, KEELA
SINGLETON, ALLISON BARROW,
ALLYSSA PEACE, ALEXA
ARMSTRONG, ALMA KAEMPF,
BRIANNA HEAD, KENNETH
MARTINEZ, and MADISON                                CIVIL ACTION FILE NO.
McDEARIS, individually and on
behalf of all others similarly situated,

             Plaintiffs,

      v.
                                                     CLASS ACTION
LAST RESORT GRILL, INC.,                             JURY DEMAND
and STANLEY WALKER

             Defendants.


                                   COMPLAINT

      NOW COME Rachel Mills (hereinafter “Plaintiff Mills”), Keela Singleton

(hereinafter “Plaintiff Singleton”), Allyssa Peace (hereinafter “Plaintiff Peace”),

Allison Barrow (hereinafter “Plaintiff Barrow”), Alma Kaempf (hereinafter

“Plaintiff Kaempf”), Brianna Head (hereinafter “Plaintiff Head”), Alexa

Armstrong (hereinafter “Plaintiff Armstrong”), Kenneth Martinez (hereinafter

“Plaintiff Martinez”), and Madison McDearis (hereinafter “Plaintiff McDearis”),

individually and on behalf of all others similarly situated (hereinafter collectively

“Plaintiffs”) and assert this Complaint against Defendants the Last Resort Grill,
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 2 of 51




Inc. (hereinafter “Defendant LRG”) and Stanley Walker (hereinafter “Defendant

Walker”)(collectively as “Defendants”) for violations of Title VII of the Civil

Rights Act of 1964, as amended, 42, U.S.C. § 2000e, et seq. (hereinafter “Title

VII”) and for intentional infliction of emotional distress, invasion of privacy,

battery, and negligent hiring/retention. Plaintiffs state more fully as follows:

                                 INTRODUCTION

                                          1.

      Defendant LRG is a well-known, long standing restaurant located in Athens,

Georgia. Melissa Clegg and Jamshad Zarnegar are co-owners of Defendant LRG.

Defendant Walker was hired as the General Manager of Defendant LRG in

November 2017, a position which he kept until March or June 2020 (due to the

restaurant closing and restructuring related to the Covid pandemic).

                                          2.

      The Plaintiffs are all former employees of Defendant LRG. The Plaintiffs –

except for Kenneth Martinez (a former cook) – are all female employees who

worked for Defendant LRG as hosts/server assistants, servers, and bartenders. As

such, Defendant Walker was their direct, ultimate supervisor. Immediately upon

his hiring and until the restaurant closed due to Covid in March 2020, Defendant

Walker constantly, severely, and explicitly harassed, propositioned and, if

rebuffed, punished female employees based upon their sex. For example,

                                           2
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 3 of 51




Defendant Walker would constantly touch female employees, would press against

female employees, would make comments about their bodies, including comments

about their breasts, would ask questions about their personal lives, including

questions about sexual preferences and habits, would ask female employees to

meet him after work hours, and would ask female employees to “go home with

him.” If a female employee rebuffed Defendant Walker, he would punish them,

including giving them less valuable shifts, reducing or altering their work shifts,

belittling their concerns, telling them that they were “weak,” unequally disciplining

them, and sabotaging their work justifying his termination of their employment.

Defendant LRG, in turn, either fired anyone who complained about Defendant

Walker or required that affected female employees sign nondisclosure/release

documents (without the benefit of counsel or allowing the employees to keep a

copy of the documents they were forced to sign).

                                          3.

      As a result of Defendant LRG’s systemic hostile environment, the Plaintiffs

have brought suit under Title VII for quid pro quo discrimination, hostile work

environment discrimination and/or retaliation (applicable to Martinez), and under

Georgia law for the torts of intentional infliction of emotional distress, invasion of

privacy, battery and negligent hiring/retention. Plaintiffs seek to represent a class

of former employees who were subjected to these illegal practices.

                                           3
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 4 of 51




                                  JURISDICTION

                                          4.

   Plaintiffs bring this action under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e et. seq. This Court has original jurisdiction pursuant

to 42 U.S.C. §2003e-5(f), 28 U.S.C. §1345, 28 U.S.C. §1331, and 28 U.S.C.

§1343(a). The Court has pendent jurisdiction over Plaintiffs’ Georgia state law

claims pursuant to 28 U.S.C. §1367.

                                      VENUE

                                          5.

   Defendant LRG is a Georgia-based corporation with both its corporate office

and restaurant at 174/184 West Clayton Street, Athens, Georgia. Venue for this

action properly lies in the Middle District of Georgia, Athens Division, pursuant to

42 U.S.C. §2003e-5(f)(3), 28. U.S.C. §1391(b) and §1391(c)(2), and Local Rule

3.1, and 3.4, M.D. Ga.

                                      PARTIES

                                          6.

      Plaintiffs are all former employees of Defendant LRG employed, at various

times, from November 2017 through June 2020 (hereinafter this period will be

referred to as “the actionable period”). All the Plaintiffs, except Kenneth Martinez,



                                          4
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 5 of 51




are female, and worked as hosts/server assistants, servers and/or bartenders.

Plaintiff Martinez, a male, worked as a cook.

                                         7.

      Defendant LRG operates a restaurant, the Last Resort Grill, located at

174/184 West Clayton Street, Athens, Georgia.

                                         8.

      Melissa Clegg (hereinafter “Clegg”) is the C.E.O. of Defendant LRG.

                                         9.

      Jamshad Zarnegar (hereinafter “Zarnegar”) is the Operating Manager and/or

Managing Partner of Defendant LRG.

                                        10.

      Defendant LRG is owned, in whole or in part, by Clegg.

                                        11.

      Defendant LRG is also owned, in whole or in part, by Zarnegar.

                                        12.

      At all times during the actionable period, Defendant LRG employed fifteen

(15) or more employees for each working day in at least 20 or more calendar

weeks, including Plaintiffs. As such, Defendant LRG is subject to, and governed

by, Title VII.



                                         5
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 6 of 51




                                          13.

      Defendant LRG is a “person” within the meaning of 42 U.S.C. §2000e(a)

and an “employer” within the meaning of 42 U.S.C. §2000e(b).

               ADMINISTRATIVE CONDITIONS PRECENDANT

                                          14.

   Plaintiffs Mills and Singleton satisfied all conditions precedent to filing this

action, including filing Charges of Discrimination with the U.S. Equal

Employment Opportunity Commission (hereinafter “EEOC”). See the attached

Exhibit “A.”

                                          15.

   Plaintiffs Mills and Singleton received their Notices of Right to Sue from the

EEOC, and this lawsuit is being filed within ninety (90) days of that receipt. See

the attached Exhibit “B.”

                                          16.

      All other Plaintiffs have standing to bring this action under Title VII

pursuant to the single filing rule and continuing violation doctrine.




                                           6
          Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 7 of 51




                           FACTUAL ALLEGATIONS

                          Sub-Part A: Defendant Walker

                                        17.

      Clegg has or had an ownership interest in Five & Ten, Inc., which operates a

restaurant at 1073 S Milledge Avenue, Athens, Georgia (hereinafter “Five &

Ten”).

                                        18.

      Zarnegar has or had an ownership interest in Five & Ten.

                                        19.

      Before November 2017, Defendant Walker was employed at Five & Ten as

the General Manager.

                                        20.

      At some point in time in 2017, Five & Ten requested that Defendant Walker

resign, in lieu of termination, as the General Manager in response to complaints

from a female employee regarding allegations of sexual harassment by Defendant

Walker.

                                        21.

      In approximately November 2017, Clegg and Zarnegar employed Defendant

Walker as the General Manager of Defendant LRG.



                                         7
         Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 8 of 51




                                         22.

        Defendant LRG employed Defendant Walker as the General Manager of the

restaurant from approximately November 2017 through the Spring or early

Summer of 2020.

                              Sub-Part B: Plaintiff Mills

                                         23.

        Plaintiff Mills began working for Defendant LRG on or about May 31, 2017.

                                         24.

        Plaintiff Mills worked for Defendant LRG as a hostess, server, and bartender

at various times during her employment.

                                         25.

        Plaintiff Mills was sexually harassed by various male co-workers and

managers, including Defendant Walker.

                                         26.

        Defendant Walker regularly put his hand on the small of Plaintiff Mills‘

back as he passed her in the hallway and other areas of the restaurant. Defendant

Walker’s hand would regularly slide down to brush the top of Plaintiff Mills‘

buttocks as Defendant Walker passed Plaintiff Mills. The most recent incident of

Defendant Walker’s grossly inapproproriate physical touching was some time in

2020.

                                          8
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 9 of 51




                                         27.

      Defendant Walker regularly requested that Plaintiff Mills cease her

employment with Defendant LRG so that the two could date. Defendant Walker

offered Plaintiff Mills $3000 per month to resign from Defendant LRG and

commit to an intimate relationship with him. The most recent request from

Defendant Walker occurred in the Spring of 2020.

                                         28.

      After an emotional and stressful break-up with Plaintiff Mills’ boyfriend in

late 2019, and feeling pressure from Defendant Walker’s repeated requests, the two

engaged in a brief relationship.

                                         29.

      So long as Plaintiff Mills maintained a personal relationship with Defendant

Walker, she received an optimal work schedule, i.e., she was scheduled to work

premium shifts such as the dinner shift. Other shifts, such as working as a server’s

assistant/host during lunch, were significantly less financially lucrative. Defendant

Walker also only scheduled Plaintiff Mills for shifts that he managed, especially

during their brief relationship.

                                         30.

      When Plaintiff Mills ended the relationship with Defendant Walker, he

began to punish her. For example, Defendant Walker would schedule her for less

                                          9
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 10 of 51




lucrative shifts. Additionally, Defendant Walker would seat customers at all once

in Plaintiff Mills’ assigned section attempting to sabotage her work. Further

Defendant Walker would order other hosts and servers to not help Plaintiff Walker

if she appeared to be having difficulty. Further, after Plaintiff Mills ended her

sexual relationship with Defendant Walker, he began to be more critical of Plaintiff

Mills’ work and he would “flyspeck” her work.

                                         31.

      Plaintiff Mills was tangibly impacted by Defendant Walker’s behavior in the

following ways: Plaintiff Mills began seeing a therapist and taking medication for

anxiety and depression. Plaintiff Mills became dependent on alcohol and

antipsychotics during her time at the restaurant and during her interactions with

Defendant Walker. Plaintiff Mills was also prescribed medication for stomach

ulcers and other physical issues that stemmed from stress.

                                         32.

      Plaintiff Mills was terminated by Defendant Walker on March 8, 2020 due

to several customer complaints. Those situations arose, however, because Walker

would use his ability to seat customers (in a specific server’s section) as a reward

or punishment. In this instance, Defendant Walker “overloaded” Plaintiff Mills’

section by assigning consecutive customers rather than rotating customers across



                                         10
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 11 of 51




all sections. When the customers complained about the quality of service,

Defendant Walker sent Plaintiff Mills home early and later fired her that evening.

                              Sub-Part C: Plaintiff Singleton

                                           33.

      Plaintiff Singleton began working for Defendant LRG on or about January

29, 2018.

                                           34.

      Plaintiff Singleton worked for Defendant LRG as a hostess, server, and

bartender at various times during her employment.

                                           35.

      Defendant Walker hired Plaintiff Singleton to work at the restaurant.

                                           36.

      Defendant Walker began almost immediately upon her hiring to sexually

harass Plaintiff Singleton.

                                           37.

      For example, Defendant Walker would address Plaintiff Singleton as

“kitten” on a regular and on-going basis.

                                           38.

      While Plaintiff Singleton understood that she had been hired as a server – a

more lucrative position – Defendant Walker assigned her to bartending. When

                                            11
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 12 of 51




Plaintiff Singleton asked Defendant Walker why she was not being moved to

server, Defendant Walker replied that “if she behaved, she would be moved to

server.”

                                         39.

      Defendant Walker would touch Plaintiff Singleton on a regular and on-going

basis on the small of her back in such a manner that a finger would touch her

buttocks, her arms, her shoulders, and her legs.

                                         40.

      Defendant Walker would regularly approach Plaintiff Singleton from behind

while she was rolling silverware or in other confined spaces, such as the stock

room, and press himself in to Plaintiff Singleton’s back side so that Defendant

Walker’s genitalia were pressed against Plaintiff Singleton’s buttocks. Plaintiff

Singleton distinctly remembers the smell of Defendant Walker’s breath as a result.

                                         41.

      Defendant Walker regularly would watch Plaintiff Singleton cleaning the

glass plated “cake cooler.” The angle at which Defendant Walker would stand and

the angle at which Plaintiff Singleton was positioned when cleaning allowed

Defendant Walker to look down Plaintiff Singleton’s shirt to view her bosom.




                                         12
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 13 of 51




                                        42.

       Defendant Walker regularly made comments about Plaintiff Singleton’s

appearance and body-type in a sexually suggestive manner.

                                        43.

       Defendant Walker would regularly send Plaintiff Singleton personal, non-

work-related text messages outside of work.

                                        44.

       In March or April 2018, Defendant Walker made comments at work to

Singleton about her preferences for sexual intercourse. While secluded in the stock

room Defendant Walker stated, "You look like the kind of girl who has sex with

her t-shirt on."

                                        45.

       In December 2019, a male co-worker, Tyler Brown, complained to

Defendant LRG’s management about Defendant Walker’s behavior and actions

toward the female staff, including Singleton. Defendant Walker subsequently

terminated Tyler Brown’s employment.

                                        46.

       In January 2020, after both Plaintiff Martinez and Tyler Brown complained

to Defendant LRG about Defendant Walker’s behavior, Defendant LRG required

Plaintiff Singleton to attend a meeting with Clegg and another manager, Kim Rein

                                        13
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 14 of 51




(hereinafter “Rein”). Clegg and Rein questioned Singleton about Defendant

Walker’s actions. Clegg and Rein required that Plaintiff Singleton to sign what she

understood to be a general release and/or non-disclosure agreement, for which

Singleton received no consideration. Nothing was apparently done to Defendant

Walker.

                                         47.

      Plaintiff Singleton was tangibly impacted by Defendant Walker’s behavior

in the following ways: Plaintiff Singleton sought dialectical and cognitive

behavioral therapy; Plaintiff Singleton relapsed in self harm behavior (i.e. cutting

or scratching oneself) as a direct response to obsessive critiques and insults from

Defendant Walker; Plaintiff Singleton was prescribed antipsychotics (and the

dosage was increased due to work-related stress); she suffered from stress-induced

vomiting, leading to weight loss and health issues; insomnia; and cigarette and

alcohol abuse as coping mechanisms.

                                         48.

      Defendant Walker continued to reach out to Plaintiff Singleton via text

during known times of mental instability, including after Defendant Walker

learned that Plaintiff Singleton had been questioned by Clegg regarding Defendant

Walker’s actions and sexual harassment of female staff.



                                         14
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 15 of 51




                                         49.

      Defendant Walker approached Plaintiff Singleton multiple times outside of

work, after finding out where she was going with friends and would attempt to

“tag-along.”

                                         50.

      Defendant Walker made comments on multiple occasions about joining

Plaintiff Singleton's relationship.

                                         51.

      While Defendant Walker’s behavior became less obvious after the January

2020 meeting, it did not stop. Defendant Walker would use his control over

scheduling, disciplinary actions, and seating to punish women, including Plaintiff

Singleton.

                                         52.

      Plaintiff Singleton resigned from Defendant LRG in June 2020.

                             Sub-Part D: Plaintiff Barrow

                                         53.

      Plaintiff Barrow was hired in early July 2019 as a server’s assistant and then

moved to bartender at the restaurant.




                                         15
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 16 of 51




                                          54.

      Defendant Walker would routinely comment on Plaintiff Barrow’s

appearance and clothes.

                                         55.

      Defendant Walker would routinely stare at Plaintiff Barrow’s breasts and

make comments about their size and appearance.

                                         56.

      Defendant Walker would stand as close as possible to Plaintiff Barrow, and

brush past her in confined spaces at the restaurant in a manner allowing Defendant

Walker to press himself up against Plaintiff Walker’s buttocks and bosom.

Defendant Walker also would routinely brush his hand across the small of

Barrow’s back.

                                         57.

      As with Plaintiff Singleton, Defendant Walker would regularly watch

Plaintiff Barrow cleaning the glass plated “cake cooler.” The angle at which

Defendant Walker would stand and the angle at which Plaintiff Barrow was

positioned when cleaning allowed Defendant Walker to look down Plaintiff

Barrow’s shirt to view her bosom. Furthermore, Defendant Walker would routinely

require Plaintiff Barrow to adjust or clean items behind the bar so that Plaintiff



                                          16
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 17 of 51




Barrow would be required to bend over in order to perform the task, at which time

Defendant Walker would maneuver himself to view Plaintiff Barrow’s buttocks.

                                           58.

      As a result of Defendant Walker’s repeated sexual harassment,

approximately one month after being hired, Plaintiff Barrow was hospitalized and

held for observation for seventy-two (72) hours due to stress and anxiety.

                                           59.

      In December 2019, Clegg and Rein met with Plaintiff Barrow and

questioned her in detail about Defendant Walker’s behavior. Plaintiff Barrow

described Defendant Walker’s behavior. Plaintiff Barrow was immediately

suspended, without pay, by Clegg and Rein, and two (2) weeks later, Plaintiff

Barrow was fired for allegedly making false allegations about Defendant Walker’s

behavior.

                            Sub-Part E: Plaintiff Head

                                           60.

      Plaintiff Head was hired in early May 2019 as a server’s assistant/host.

                                           61.

      As with the other female Plaintiffs, Defendant Walker began to harass

Plaintiff Head soon after she was hired.



                                           17
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 18 of 51




                                         62.

      Defendant Walker would physically touch Plaintiff Head in the small of her

back and the top of her buttocks. In addition, Defendant Walker would regularly

press against her in such a way as to drive his genitalia into her when he had the

opportunity.

                                         63.

      In one instance, Defendant Walker ran his hand up Plaintiff Head’s skirt and

repeatedly caressed her upper thigh with his hand.

                                         64.

      Defendant Walker made constant comments about Plaintiff Head’s romantic

relationships, including comments encouraging Plaintiff Head to “sleep around”

and “try women.”

                                         65.

      As with the other female Plaintiffs, Defendant Walker would text Plaintiff

Head outside of work and ask personal questions.

                                         66.

      In one situation, Defendant Walker texted Plaintiff Head asking where she

was, and then showed up at the same bar/restaurant. Defendant Walker insisted

that Plaintiff Head “come home with me.” Plaintiff Head left the restaurant to

avoid Defendant Walker.

                                         18
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 19 of 51




                                         67.

      Defendant Walker texted Plaintiff Head at least once, and quite likely twice,

to ask Plaintiff Head out on a date. Plaintiff Head declined.

                                         68.

      After spurring Defendant Walker’s advances, and presumably to punish

Plaintiff Head, Defendant Walker began making up work rules that only applied to

Plaintiff Head. Defendant Walker would follow Plaintiff Head – who was only a

server’s assistant – and critique her work. Other employees, doing the same job

and same tasks, were not followed, did not have special work rules, and were not

critiqued.

                                         69.

      Defendant Walker told Plaintiff Head that he and the female managers at

Defendant LRG “were close” and that they would protect him, especially Rein.

                                         70.

      Plaintiff Head resigned her position at the restaurant on July 16, 2019, due to

Defendant Walker’s behavior toward her. After Plaintiff Head submitted her two

(2) week notice, Defendant Walker again tried to convince Plaintiff Head “get to

know me better” and reminded Plaintiff Head that he was “interested in her.”




                                         19
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 20 of 51




                               Sub-Part F: Plaintiff Peace

                                             71.

      Plaintiff Peace was hired in or about August 2014 and worked as a server

and host/server’s assistant.

                                             72.

       Plaintiff Peace began being sexually harassed by Defendant Walker

approximately six (6) months to one (1) year after his employment at the restaurant

began, i.e., in or about the Fall of 2018.

                                             73.

      Defendant Walker would frequently make comments about Plaintiff Peace's

body. For example, Walker described to Peace his inappropriate speculations and

graphic visualizations about her “grooming practices” regarding her pubic hair.

Defendant Walker was following closely behind Plaintiff Peace in the restaurant

when Peace heard Walker snicker and say “ewwwww.” Plaintiff Peace asked

Defendant Walker why he laughed, and Defendant Walker replied, “I had a gross

mental image, I just get the impression that you’re really hairy [implying the

presentation of Plaintiff Peace’s pubic hair].”

                                             74.

      Regularly and consistently, Defendant Walker barraged Plaintiff Peace with

comments about her breasts, specifically her breasts’ size and shape, under his

                                             20
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 21 of 51




breath (but within her hearing) as he walked by or when standing directly adjacent

to her. Defendant Walker would regularly whisper to Plaintiff Peace that she had

“nice tits” when walking past her in the opposite direction. Similarly, when alone

with Peace, Defendant Walker would say directly and audibly that “Your tits look

great today.”

                                         75.

      Defendant Walker would regularly and extendedly stare at Plaintiff Peace’s

chest when he was engaging her in conversation.

                                         76.

      Defendant Walker would manipulate and excuse his harassing behavior

towards Peace with statements such as “[Defendant Walker] felt comfortable

making comments about [Plaintiff Peace’s] body because we were friends” and “I

need to have more self control around you fuckers, but you know I like to joke

with you.” In an especially forthright comment, Defendant Walker, on several

occassions, disclosed to Plaintiff Peace that he “was having trouble controlling his

sexual impulses around women because he wasn’t getting laid. ”

                                         77.

      Defendant Walker consistently touched Plaintiff Peace on the small of her

back when directing her to step out of his way



                                         21
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 22 of 51




                                         78.

      Defendant Walker discredited Plaintiff Peace’s mental distress, in part

caused by his verbal assaults and refusal to grant her time off, instead vilifying her

as a poor worker and heavily pressuring her to quit.

                                         79.

      Defendant Walker terminated Plaintiff Peace in September 2019, and then

manipulated the situation to make others believe that she resigned.

                                         80.

      Plaintiff Peace suffered from frequent anxiety attacks at work due, in part, to

distress from Defendant Walker’s intense scrutiny and aggressive verbal assaults.

In addition, Plaintiff Peace suffered from panic attacks, chest pain, binge eating,

crying fits, and nightmares, among other issues, as a result of her employment

experience with Defendant LRG, including due to Defendant Walker’s comments,

behaviors, and attitude towards her.

                           Sub-Part G: Plaintiff Armstong

                                         81.

      Plaintiff Armstrong began working for Defendant LRG in or about

November 2017 and was employed as a server assistant.




                                          22
          Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 23 of 51




                                         82.

      Plaintiff Armstrong regularly heard Defendant Walker make sexually

degrading comments to and towards the female staff in the Restaurant. Defendant

Walker asked Plaintiff Armstrong whether she was really “a blonde”, implying the

color of her pubic hair.

                                         83.

      Defendant Walker consistently touched Plaintiff Armstrong on the small of

her back when directing her to step out of his way.

                                         84.

      Defendant Walker resigned, in part, due to Defendant Walker’s harassment,

in or about March 8, 2020.

                             Sub-Part H: Plaintiff Kaempf

                                         85.

      Plaintiff Kaempf began working for LRG in 2013 and was employed as a

server.

                                         86.

      During her years at LRG, Plaintiff Kaempf was sexually harassed by various

male co-workers and managers, including Jordan Sanchez, one of the head chefs,

and Defendant Walker.



                                         23
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 24 of 51




                                        87.

       Defendant Walker frequently made comments about Plaintiff Kaempf's

sexuality and her engagement to Plaintiff McDearis.

                                        88.

       Defendant Walker repeatedly asked Plaintiff Kaempf detailed questions

about her sexual activities. For example, Defendant Walker would corner her and

ask Plaintiff Kaempf if she was a “top”, whether Plaintiff Kaempf “enjoyed dick”,

whether Defendant Walker’s “dick” “would be a contender [for Kaempf].”

                                        89.

       Defendant Walker asked Plaintiff Kaempf on more than one occasion if she

was currently sexually interested in men, and specifically if she would consider

him.

                                        90.

       After the relationship with McDearis ended, Plaintiff Kaempf began to date

a man. Defendant Walker, after learning of Plaintiff Kaempf’s new boyfriend,

asked her questions such as: “Is it true you have a boyfriend?”; “I thought you

were getting rebound dick”; “Where was my chance?”; and, “Why would you give

up that good pussy?”




                                        24
         Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 25 of 51




                                         91.

        Defendant Walker would allocate tables in a seating area to “reward” or

“punish” employees, such as Kaempf, that did not reciprocate Defendant Walker’s

advances.

                                         92.

        As a result of Defendant Walker’s actions, Plaintiff Kaempf checked herself

in to a psychiatric hospital for treatment sometime between November 2019 and

the first week of December 2019. Furthermore, Plaintiff Kaempf began drinking

more alcohol to cope with the stress of dealing with Defendant Walker’s actions.

                                         93.

        Plaintiff Kaempf ceased to work for Defendant LRG on or about March 19,

2019.

                           Sub-Part I: Plaintiff McDearis

                                         94.

        Plaintiff McDearis started working for Defendant LRG in 2012. Thus,

Plaintiff McDearis’ employment with Defendant LRG predates the hiring of

Defendant Walker as General Manager by several years.




                                         25
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 26 of 51




                                        95.

      Prior to Defendant Walker becoming General Manager in or about

November 2017, Plaintiff McDearis had never received any disciplinary action

regarding her performance as a server at the restaurant.

                                        96.

      At the time Defendant Walker was hired, Plaintiff McDearis had been dating

Plaintiff Kaempf for several years.

                                        97.

      Defendant Walker began to both pursue and to sexually harass Plaintiff

Kaempf upon his hiring as the General Manager.

                                        98.

      Defendant Walker told Plaintiff Kaempf that he would “take care of Plaintiff

McDearis” implying that he would arrange to fire Plaintiff McDearis (in an effort

to better pursue Plaintiff Kaempf).

                                        99.

      Defendant Walker wrote up McDearis twice in situations where similarly

situated employees were not disciplined. By way of example, Defendant Walker

wrote a disciplinary action against Plaintiff McDearis for being forty-five minutes

late to work (after having informed the Defendant LRG’s management she would



                                         26
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 27 of 51




be late) whereas, in the same week, Defendant Walker did not write up a male

employee who was similarly late when he arrived at work.

                                       100.

      Plaintiff McDearis questioned Defendant Walker regarding his reasoning for

writing her up for being late and Defendant Walker told Plaintiff McDearis that he

needed to “make an example of her.”

                                       101.

      Plaintiff McDearis complained to Clegg and Zarnegar about the situation

with Defendant Walker well as Defendant Walker’s sexual harassment of Plaintiff

Kaempf. Both Clegg and Zarnegar replied that they could not get involved.

                                       102.

      Defendant Walker terminated Plaintiff McDearis following these incidents

on or about December 27, 2017.

                          Sub-Part J: Plaintiff Martinez

                                       103.

      Plaintiff Martinez was employed by Defendant LRG, Inc. starting in or

about January 2017. Martinez was employed as a line cook.




                                        27
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 28 of 51




                                        104.

      During Martinez’ tenure at the Restaurant, Defendant LRG employed

Tommy Wedge as the Kitchen Manager. Mr. Wedge told Plaintiff Martinez that

“the very culture [of the Front-of-House at Defendant LRG] is naturally sexually

harassing.”

                                        105.

      Plaintiff Martinez regularly witnessed and overheard discussions amongst

male employees and managers in which they would call “dibs” on young, female

employees of Defendant LRG.

                                        106.

      Plaintiff Martinez regularly observed that Defendant Walker would provide

preferred treatment to female servers that Walker favored sexually and/or with

whom he was engaged in a sexual relationship. For example, Walker would

schedule shifts for his favored female employees in areas the servers considered

the “best sections.”

                                        107.

      Conversely, Plaintiff Martinez regularly witnessed Defendant Walker

scheduling “bad” shifts for servers Walker was no longer interested in. “Bad”

shifts referred to be assigned one of the sections in the seating area known to

support a lower volume of traffic (and hence less revenue for the server).

                                         28
          Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 29 of 51




                                       108.

      Plaintiff Martinez overheard Defendant Walker say, “I like girls with big

boobs” and “I like big tits.”

                                       109.

      During his last year of employment at Defendant LRG, numerous female

servers and staff members approached Plaintiff Martinez and complained of

Defendant Walker’s behavior.

                                       110.

      Plaintiff Martinez was approached by Plaintiffs Singleton, Barrow, Kaempf,

and Mills. All of them told Martinez that Defendant Walker would physically

corner them and press himself against their bodies when no one was around to

witness the event. Plaintiffs Singleton, Barrow, Kaempf and Mills told Martinez

that Defendant Walker regularly pushed himself so close that they could smell his

breath.

                                       111.

      Plaintiff Martinez regularly overheard female servers say that Defendant

Walker had invited them for drinks after work, and that Defendant Walker had

made sexual comments to them.




                                        29
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 30 of 51




                                        112.

      In December 2019, Plaintiff Martinez’s wife told him that several female

servers had approached her in their home (during a Christmas party) and cried

while describing Defendant Walker’s behavior.

                                        113.

      In early January 2020, Plaintiff Martinez spoke and/or texted with Zarnegar

and stated he wished to file a complaint with Defendant LRG regarding the culture

of sexual harassment and Defendant Walker’s behavior. Zarnegar agreed, and the

two set up a meeting.

                                        114.

      Plaintiff Martinez went to the restaurant expecting to meet with Zarnegar

and was surprised to see Rein and Clegg. Zarnegar did not attend the meeting.

                                        115.

      At the meeting, Clegg handed Plaintiff Martinez an approximately ten (10)

page questionnaire on sexual harassment issues. Plaintiff Martinez recalls that

some of the questions requested that Plaintiff Martinez criticize the management

and whether there were problems with workplace sexual harassment in the

Restaurant. Plaintiff Martinez completed the ten (10) page questionnaire and

handed it to Clegg, who appeared “offput” by Plaintiff Martinez’s responses.



                                         30
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 31 of 51




                                        116.

      Plaintiff Martinez explained his responses to the ten (10) page questionnaire

to Clegg. Clegg replied that Defendant LRG would “look into” the issues Plaintiff

Martinez had raised regarding Defendant Walker and the culture of sexual

harassment at the restaurant.

                                        117.

      Rein and Clegg then required Plaintiff Martinez to sign a document that he

believes to be a non-disclosure agreement under threat of losing his position with

Defendant LRG. Under duress, and without any consideration provided, Plaintiff

Martinez signed the document.

                                        118.

      The next day, believed to be January 16, 2020, Plaintiff Martinez arrived at

the restaurant before his day shift and asked Rein to give him the signed

nondisclosure agreement so that he could tear it up.

                                        119.

      Rein told Martinez that the document was not at the restaurant but was in

Clegg’s possession. Later that morning, Rein gave Martinez the document and

Plaintiff Martinez ripped it up.




                                         31
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 32 of 51




                                       120.

      Defendant LRG immediately terminated Plaintiff Martinez’s employment

after he ripped up the document.

     COUNT I – TITLE VII – QUID PRO QUO SEXUAL HARASSMENT

                                       121.

      Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                       122.

      Plaintiffs Rachel Mills, Keela Singleton, Allyssa Peace, Allison Barrow,

Alma Kaempf, Brianna Head, Alexa Armstrong, and Madison McDearis are

female and therefore are members of a protected class under Title VII.

                                       123.

      Plaintiffs Mills, Singleton, Peace, Barrow, Kaempf, Armstrong, Head, and

McDearis, and similarly situated employees, were discriminated against in the

terms and conditions of their employment based upon their sex by Defendant

LRG’s supervisors.

                                       124.

      Plaintiffs Mills, Singleton, Peace, Barrow, Kaempf, Head, Armstrong, and

McDearis, and similarly situated employees, were the subjects of unwelcome

sexual harassment in the form of sexual advances and/or requests for sexual favors.

                                        32
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 33 of 51




                                        125.

       The unwelcome harassment and/or advances were based upon sex.

                                        126.

       Submission to the unwelcome advances by Defendant LRG’s supervisors

was an express or implied condition for receiving job benefits.

                                        127.

       Refusal to submit to the unwelcome advances by Defendant LRG’s

supervisors resulted in tangible job detriment.

                                        128.

       Defendant LRG discriminated against Plaintiffs Mills, Singleton, Peace,

Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly situated

employees, on the basis of sex in violation of Section 703(a) of Title VII, 42

U.S.C. §2000e-2(a).

                                        129.

       The unlawful employment practices described above were intentional, and

were done with malice or with reckless indifference to the federally protected

rights of the Plaintiffs.

                                        130.

       As a result of Defendant LRG’s unlawful actions, Plaintiffs Mills, Singleton,

Peace, Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly situated

                                         33
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 34 of 51




employees, have suffered lost compensation, emotional distress, inconvenience,

humiliation, and other indignities.

                                         131.

       Plaintiffs Mills, Singleton, Peace, Barrow, Kaempf, Armstrong, Head, and

McDearis, and similarly situated employees, are entitled to damages including

back pay and lost benefits, front pay, compensatory damages, punitive damages,

attorney’s fees and costs of litigation, and all other relief recoverable under Title

VII.

          COUNT II – TITLE VII – HOSTILE WORK ENVIRONMENT

                                         132.

       Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                         133.

       Plaintiffs Rachel Mills, Keela Singleton, Allyssa Peace, Allison Barrow,

Alma Kaempf, Alexa Armstrong, Brianna Head, and Madison McDearis are

female and therefore are members of a protected class under Title VII.

                                         134.

       Plaintiffs Mills, Singleton, Peace, Barrow, Kaempf, Head, Armstrong and

McDearis, and similarly situated employees, were discriminated against, and

harassed based upon their sex by Defendant LRG’s supervisors.

                                          34
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 35 of 51




                                         135.

      The discriminatory statements, threats, and conduct were unwelcome,

sufficiently severe or pervasive, detrimentally affected Plaintiffs Mills, Singleton,

Peace, Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly situated

employees, were viewed as subjectively hostile and abusive by Plaintiffs Mills,

Singleton, Peace, Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly

situated employees, and would be viewed as objectively hostile and abusive to a

reasonable person.

                                         136.

      Plaintiffs Mills, Singleton, Peace, Barrow, Kaempf, Armstrong, Head, and

McDearis complained numerous times to Defendant LRG about Defendant

Walker’s behavior, discrimination and harassment, and Defendant LRG had actual

or constructive knowledge of the ongoing discrimination and harassment.

                                         137.

      Defendant LRG failed to take prompt and appropriate remedial action to

prevent or correct further discrimination and harassment of Plaintiffs Mills,

Singleton, Peace, Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly

situated employees.




                                          35
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 36 of 51




                                         138.

       Defendant LRG discriminated against Plaintiffs Mills, Singleton, Peace,

Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly situated

employees, on the basis of sex in violation of Section 703(a) of Title VII, 42

U.S.C. §2000e-2(a).

                                         139.

       The unlawful employment practices described above were intentional and

were done with malice or with reckless indifference to the federally protected

rights of the Plaintiffs.

                                         140.

       As a result of Defendant LRG’s unlawful actions, Plaintiffs Mills, Singleton,

Peace, Barrow, Kaempf, Armstrong, Head, and McDearis, and similarly situated

employees, have suffered lost compensation, emotional distress, inconvenience,

humiliation, and other indignities.

                                         141.

       Plaintiffs Mills, Singleton, Peace, Barrow, Kaempf, Armstrong, Head, and

McDearis, and similarly situated employees, are entitled to damages including

back pay and lost benefits, front pay, compensatory damages, punitive damages,

attorney’s fees and costs of litigation, and all other relief recoverable under Title

VII.

                                          36
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 37 of 51




                    COUNT III – TITLE VII – RETALIATION

                                        142.

       Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                        143.

       Plaintiffs Mills, McDearis, Barrow, and Martinez engaged in statutorily

protected activity by opposing conduct and actions made unlawful under Title VII.

                                        144.

       Plaintiffs Mills, McDearis, Barrow, and Martinez engaged in protected

activity when they complained about discrimination and harassment based upon

sex.

                                         145.

       In retaliation for their complaints, Plaintiffs Mills, McDearis, Barrow, and

Martinez were fired. The stated reasons, in each case, were pretextual.

                                        146.

       There is a causal connection between the complaints of Plaintiffs Mills,

McDearis, Barrow, and Martinez and the materially adverse actions taken against

them by Defendant LRG.




                                         37
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 38 of 51




                                        147.

      The retaliation endured by Plaintiffs Mills, McDearis, Barrow, and Martinez

would dissuade a reasonable employee from making complaints of discrimination

and harassment.

                                        148.

      Defendant LRG retaliated against Plaintiffs Mills, McDearis, Barrow, and

Martinez for engaging in protected activity in violation of Section 704(a) of Title

VII, 42 U.S.C. §2000e-3(a).

                                        149.

      The unlawful employment practices described above were intentional, and

were done with malice or with reckless indifference to the federally protected

rights of the Plaintiffs Mills, McDearis, Barrow, and Martinez

                                        150.

      As a result of Defendant LRG’s unlawful actions, Plaintiffs Mills, McDearis,

Barrow, and Martinez have suffered lost compensation, emotional distress,

inconvenience, humiliation, and other indignities.

                                        151.

      Plaintiffs Mills, McDearis, Barrow, and Martinez are entitled to damages

including back pay and lost benefits, front pay, compensatory damages, punitive



                                         38
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 39 of 51




damages, attorney’s fees and costs of litigation, and all other relief recoverable

under Title VII.

   COUNT IV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                         152.

      Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                         153.

      Defendant Walker’s treatment of Plaintiffs Mills, Singleton, Head, Barrow,

Peace, Armstrong, Kaempf and McDearis was so insulting as to naturally

humiliate, embarrass, and frighten Plaintiffs.

                                         154.

      Defendant Walker acted intentionally, willfully, maliciously and purposely,

with the intent to inflict emotional distress upon Plaintiffs Mills, Singleton, Head,

Barrow, Armstrong, Peace, Kaempf and McDearis, or with reckless disregard of

the probability of causing Plaintiffs Mills, Singleton, Head, Barrow, Peace,

Armstrong, Kaempf and McDearis emotional distress.

                                         155.

      Defendant Walker knew or should have reasonably known that as a result of

the aforementioned extreme and outrageous conduct, Plaintiffs Mills, Singleton,



                                          39
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 40 of 51




Head, Barrow, Peace, Armstrong, Kaempf and McDearis would be subjected to

severe emotional distress and pain and suffering.

                                         156.

      As a result of the aforementioned conduct of Defendant Walker, Plaintiffs

Mills, Singleton, Head, Barrow, Peace, Armstrong, Kaempf and McDearis have

suffered severe and grievous emotional distress, anxiety, nervousness, humiliation,

and pain and suffering.

                                         157.

      Defendant LRG ratified Defendant Walker’s behavior by, inter alia,

retaining Defendant Walker after having actual or constructive knowledge of his

unlawful behavior.

                                         158.

      Defendants are liable for all general and special damages proximately

resulting from the intentional infliction of emotional distress.

                                         159.

        The acts of Defendant Walker were intentional and humiliating. Defendant

LRG acquiescence in the harassment of their employees further evinces a

conscious disregard for the circumstances and rights of others, and a specific intent

to cause harm. Plaintiffs Mills, Singleton, Head, Barrow, Peace, Armstrong,

Kaempf and McDearis are accordingly entitled to recover from Defendants, in

                                          40
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 41 of 51




addition to their compensatory damages, an award of punitive damages under the

laws of the State of Georgia, including but not limited to O.C.G.A. § 51-12-5.1, to

punish Defendants, or to deter them from repeating such wrongful acts.

             COUNT V – INVASION OF PRIVACY – INTRUSION

                                        160.

       Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                        161.

       Defendant Walker’s constant prying into the private lives and affairs of

Plaintiffs Mills, Singleton, Head, Barrow, Peace, Armstrong, Kaempf and

McDearis constitutes an invasion of the Plaintiffs’ right of privacy under Georgia

law.

                                        162.

       Defendant Walker’s unreasonable questioning, prying, commenting and

sexual demands would be offensive or objectionable to a reasonable person.

                                        163.

       As a result of the aforementioned conduct of Defendant Walker, Plaintiffs

Mills, Singleton, Head, Barrow, Peace, Armstrong, Kaempf and McDearis have

suffered severe and grievous emotional distress, anxiety, nervousness, humiliation,

and pain and suffering.

                                         41
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 42 of 51




                                         164.

      Defendant LRG ratified Defendant Walker’s behavior by, inter alia,

retaining Defendant Walker after having actual or constructive knowledge of his

unlawful behavior.

                                         165.

      Defendants are liable for all general and special damages proximately

resulting from their invasion of the Plaintiff’s right of privacy.

                                         166.

        The acts of Defendant Walker were intentional and humiliating. Defendant

LRG acquiescence in the harassment of their employees further evinces a

conscious disregard for the circumstances and rights of others, and a specific intent

to cause harm. Plaintiffs Mills, Singleton, Head, Barrow, Peace, Armstrong,

Kaempf and McDearis are accordingly entitled to recover from Defendants, in

addition to their compensatory damages, an award of punitive damages under the

laws of the State of Georgia, including but not limited to O.C.G.A. § 51-12-5.1, to

punish Defendants, or to deter them from repeating such wrongful acts.




                                          42
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 43 of 51




            COUNT VI – INVASION OF PRIVACY & BATTERY –

                         INAPPROPRIATE TOUCHING

                                        167.

      Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                        168.

      As describe more fully in each Plaintiff’s fact section, Defendant Walker

routinely and constantly touched Plaintiffs Mills, Singleton, Head, Barrow, Peace,

Armstrong and Kaempf inappropriately and deliberately brushed against Plaintiffs

Mills, Singleton, Head, Barrow, Peace, Armstrong and Kaempf in a sexually

suggestive manner.

                                        169.

      On every occasion that Defendant Walker touched Plaintiffs Mills,

Singleton, Head, Barrow, Peace, and Kaempf in an offensive manner without

permission or other justification, Defendant Walker committed battery. Plaintiffs

Mills, Singleton, Head, Barrow, Peace, Armstrong and Kaempf suffered, inter alia,

emotional distress as a direct result of Defendant Walker’s batteries.




                                         43
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 44 of 51




                                        170.

       Defendant Walker is liable for all general and special damages proximately

resulting from each battery of Plaintiffs Mills, Singleton, Head, Barrow, Peace,

Armstrong and Kaempf.

                                        171.

      Defendant LRG ratified Defendant Walker’s behavior by, inter alia,

retaining Defendant Walker after having actual or constructive knowledge of his

unlawful behavior.

                                        172.

       The acts of Defendant Walker were intentional and humiliating. Defendant

LRG acquiescence in the harassment of their employees further evinces a

conscious disregard for the circumstances and rights of others, and a specific intent

to cause harm. Plaintiffs Mills, Singleton, Head, Barrow, Peace, Armstrong and

Kaempf are accordingly entitled to recover from Defendants, in addition to their

compensatory damages, an award of punitive damages under the laws of the State

of Georgia, including but not limited to O.C.G.A. § 51-12-5.1, to punish

Defendants, or to deter them from repeating such wrongful acts.




                                         44
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 45 of 51




    COUNT VII – NEGLIGENT HIRING, SUPERVISION & RETENTION

                                       173.

      Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                       174.

      Under these facts, it was foreseeable to Defendant LRG that Defendant

Walker would engage in the sexual harassment of Plaintiffs Mills, Singleton, Head,

Barrow, Peace, Armstrong and Kaempf.

                                       175.

      Defendant LRG was put on notice of Defendant Walker’s behavior as early

as Plaintiff McDearis’ complaint to LRG management.

                                       176.

      Defendant LRG nevertheless failed and refused to act to protect Plaintiffs

Mills, Singleton, Head, Barrow, Peace, Armstrong and Kaempf.

                                       177.

      Defendant LRG was willfully negligent in their hiring, supervising, and/or

continuing employment of Defendant Walker.

                                       178.

      By retaining Defendant Walker after they knew or should have known of

Defendant Walker’s propensity to engage in sexual harassment, Defendant LRG

                                        45
        Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 46 of 51




breached their legal duty to Plaintiffs Mills, Singleton, Head, Barrow, Peace,

Armstrong and Kaempf.

                                         179.

      As a result of Defendant LRG’s negligence, which was gross and in reckless

disregard for Plaintiffs’ health and safety, Plaintiffs Mills, Singleton, Head,

Barrow, Peace, Armstrong and Kaempf have suffered physical harm, psychiatric

harm, anguish, humiliation, and other indignities.

                  COUNT VIII – ATTORNEYS’ FEES & COSTS

                        PURSUANT TO O.C.G.A §13-6-11

                                         180.

      Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                         181.

      Defendants have acted in bad faith, been stubbornly litigious, and/or caused

Plaintiffs unnecessary trouble and expense in litigating this case, and Plaintiffs are

thus entitled to recovery of their expenses of this litigation, including attorneys’

fees, under Georgia law, including but not limited to O.C.G.A. § 13-6-11.

                                         182.

      Plaintiffs have put Defendants on notice that Plaintiffs seek attorneys’ fees,

litigation costs, and expenses from Defendants.

                                          46
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 47 of 51




                       COUNT IX – PUNITIVE DAMAGES

                        PURSUANT TO O.C.G.A §51-12-5

                                         183.

      Plaintiffs restate and reallege paragraphs one (1) through one hundred

twenty (120), supra.

                                         184.

      The acts of Defendant Walker were intentional and humiliating. Defendant

LRG acquiescence in the harassment of their employees further evinces a

conscious disregard for the circumstances and rights of others, and a specific intent

to cause harm. Plaintiffs are accordingly entitled to recover from Defendants, in

addition to their compensatory damages, an award of punitive damages under the

laws of the State of Georgia, including but not limited to O.C.G.A. § 51-12-5.1, to

punish Defendants, or to deter them from repeating such wrongful acts.

                                 CLASS ACTION

                                         185.

      Plaintiffs bring this action on behalf of themselves and all other similarly

situated former employees of Defendant LRG (hereinafter “the Class”).

                                         186.

      The Class is defined as follows:



                                         47
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 48 of 51




            Sub-class A: All former employees of Defendant LRG who were
      subjected to quid pro quo harassment, a hostile work environment and/or
      unlawful retaliation under Title VII from the period November 2017 through
      March 2020.
            Sub-class B: All former employees of Defendant LRG who were
      subjected to the intentional infliction of emotional distress under Georgia
      law in the two (2) years preceding the filing of this Complaint.
            Sub-class C: All former employees of Defendant LRG who were
      subjected to an invasion of privacy, and more specifically intrusions into
      personal and private affairs, under Georgia law in the two (2) years
      preceding the filing of this Complaint.
            Sub-class D: All former employees of Defendant LRG who were
      subjected to an invasion of privacy, and more specifically unwanted physical
      touching, and the tort of battery, under Georgia law in the two (2) years
      preceding the filing of this Complaint.

                                       187.

      Plaintiffs seek to have the Class certified under FRCP 23(b)(2) and/or (b)(3).

                                       188.

      The members of the proposed Class are so numerous that joinder of all

members is impractical. During the relevant time-period, Defendant LRG

employed dozens of, and perhaps up to one hundred (100), servers, bartenders, and

host/server assistants. The toxic, hostile work environment created by

Defendants’ actions was pervasive, severe, on-going, and systemic warranting

class adjudication.




                                        48
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 49 of 51




                                           189.

      Plaintiffs will fairly and adequately represent and protect the interests of the

Class. There are no conflicts between Plaintiffs’ claims and those of the Class, and

Plaintiffs’ claims are typical of the claims of the Class members.

                                           190.

      There are common questions of law and fact applicable to all members of

the Class which predominate over any individualized issues. Additionally,

Defendants’ quid pro quo discrimination, sexually degrading physical contact,

sexually explicit commentary, wholly unwarranted intrusions into the personal

lives of the female servers, and retaliatory discharges permeated the culture and

work environment of Defendant LRG.

                                           191.

      A class action under FRCP 23 is superior to all other available methods of

adjudication.

                                           192.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully requests that this Court:

   A. Grant Plaintiffs a trial by jury as to all triable issues of fact;

   B. Certify this lawsuit as a Class Action under FRCP 23(b)(2) and/or FRCP
      23(b)(3), and authorize the issuance of notice to all potential class members;

                                            49
    Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 50 of 51




C. Enter a judgment declaring that Plaintiffs’ rights under Title VII have been
   violated by Defendant LRG;

D. Award lost income, prejudgment interest, compensatory damages and

   punitive damages to Plaintiffs, and all similarly situated former employees,

   to fully compensate them for their injuries caused by Defendant LRG’s

   discriminating, harassing and retaliatory conduct, pursuant to and within the

   statutory framework of Section 102 of the Civil Rights Act of 1991, 42

   U.S.C. §1981a;

E. Enter a judgment declaring that Plaintiffs’ rights under Georgia law have

   been violated by Defendant Walker;

F. Enter a judgment declaring that Defendant LRG is liable to Plaintiffs for the

   torts of Defendant Walker on the theory of negligent retention / ratification;

G. Award Plaintiffs all damages available under the Georgia law, including

   general damages, special damages, lost income, compensatory damages,

   actual damages, and prejudgment interest thereon;

H. Award Plaintiffs punitive damages based on Defendants’ willful, malicious,

   intentional, and deliberate acts, including ratification, condonation and

   approval of said acts;

I. Award Plaintiffs their reasonable attorney’s fees and expenses of litigation

   on Plaintiffs’ state law claims pursuant to O.C.G.A. § 13-6-11; and,

                                      50
       Case 3:20-cv-00115-CDL Document 1 Filed 10/15/20 Page 51 of 51




   J. Award such other and further relief to which Plaintiffs may be entitled.

Respectfully submitted this fifteenth (15th) day of October 2020.



                                                   /s/ Peter H. Steckel
                                                   Peter H. Steckel
                                                   Georgia Bar Number 491936
                                                   Counsel for Plaintiffs
   Steckel Law, L.L.C.
   54 South Main Street
   Watkinsville, Georgia 30677
   (404) 717-6220
   Email: peter@SteckelWorkLaw.com




                                        51
